DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments filed on 9/21/2021 in relation to application 16/199,077.
The instant application claims benefit to provisional application #62/590,561 with a priority date of 11/25/2017.
The Pre-Grant publication # 20190164444 is published on 5/30/2019.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 11-16, 18, 19, 21-26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20140006326 A1  to Bazanov   US 20140006326 A1  Bazanov in view of  US 20130189656 A1  Zboray et al.(Zboray).


Claim 1. Bazanov teaches a method for execution by one or more computing devices of a computing system (Fig.1), the method comprises: 
generating a virtual lecture environment utilizing a group of object representations in accordance with object relationships between at least some of the object representations of the group of object representations ( Para 0060 Rapport management platform generates augmented reality object relationship with puzzles for events such as interactive seminars, games and puzzles), wherein at least some of the object representations are associated with corresponding three dimensional (3-D) physical objects, and wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations (Para 0036, 0061 Platform provides visualization and interaction with associated with corresponding three dimensional (3-D) physical objects like people avatar and augmented reality objects from past, has ability to demonstrate history, participate in history with better immersive effect, understanding historic dependencies and logic, etc. For example, visualization of scientific data and timeline processes herein a first object representation of the group of object representations is associated with a first lecture objective of a set of lecture objectives (Fig.5 elements 503, 505, 507 objective representations via sensor date with a first lecture and frames as in para0103), wherein a second object representation of the group of object representations is associated with a second lecture objective of the set of lecture objectives (Fig.5 element 501 as in para 0106 for a second lecture object ),
 wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of secondobject video frames, wherein the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames. 
Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment however teaches rendering of at least some of the first object frames to produce a first portion of second object video frames and rendering remaining portion to produce second object video frames (Fig. 13A elements 302, 304 areas;Fig. 13B  Para 0036 overlapping portions of first and second virtual objects). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment that include rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of second object video frames, the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames could be more efficiently used to represent objects. 

Bazanov further teaches receiving educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment(Fig.4 Desk view of virtual lecture environment and educator lecture inputs; Para 0177 user interface circuitry for managing user input; Para 0036  Platform receive compress remix of coach educational material input e.g. video compression, audio compression, emotion compression, 3-D dimensional mesh compression and for improving information of timed lecture recording techniques; Para 0111 timeline correlation for a real-time rapport; Para 0132 function category includes functions such as, for example, spatial immersion and time matching effects, remix creation, principal component analysis etc.). 
generating a learner assessment plan for assessing comprehension of a virtual lecture based on the educator lecture inputs applied to the virtual lecture environment (Para 0059 platform generates evaluation i.e. assessment to the quality of the lecture detecting misunderstandings etc.) ; 

receiving learner interaction information during a lecture playing timeframe (Fig.5 elements 501-513 learner interactions; Para 0084 quality of learning is measured the quality of understanding of the information based on the proximity of the data mined features, signals), wherein the learner interaction information corresponds to the virtual lecture (Para 0084 measurement of learner attention, emotions, and feedback from interaction is done for virtual lectures played); and
evaluating learner assessment inputs in accordance with the learner assessment plan to determine a level of comprehension of the virtual lecture (Para 0084 quality of the learning is measured, evaluated or assessed, detecting  misunderstanding of material, and filter incrementally changed for misunderstood material presented; Para 0111 Learner can assess the puzzle by uncovering the timeline correlation).
wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of secondobject video frames, wherein the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames. 
Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment however teaches rendering of at least some of the first object frames to produce a first portion of second object video frames and rendering remaining portion to produce second object video frames (Fig. 13A elements 302, 304 areas;Fig. 13B  Para 0036 overlapping portions of first and second virtual objects). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment that include rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of second object video frames, the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames could be more efficiently used to represent objects. 

Bazanov receive, via the interface, educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment (Fig.4 Desk view of virtual lecture environment and educator lecture inputs; Para 0177 user interface circuitry for managing user input; Para 0036  Platform receive compress remix of coach educational material input e.g. video compression, audio compression, emotion compression, 3-D dimensional mesh compression and for improving information of timed lecture recording techniques); generate a learner assessment plan for assessing comprehension of a virtual lecture based on the educator lecture inputs applied to the virtual lecture environment Para 0059 platform generates evaluation i.e. assessment to the quality of the lecture detecting misunderstandings etc.) ; link the educator lecture inputs of the lecture recording timeframe with the virtual lecture environment to produce the virtual lecture, wherein the virtual lecture is associated with a lecture playing timeframe based on the lecture recording timeframe; receive, via the interface, learner interaction information during a lecture playing timeframe, wherein the learner interaction information corresponds to the virtual lecture Para 0030 material presented corresponds well with their level of knowledge; Para 0059 linking the educator lecture inputs for example by using bootstrap procedure in accordance to 


wherein Bazanov does not explicitly generating the virtual lecture environment that includes:rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of secondobject video frames, wherein the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames. 
Zboray, in the field of simulator with platform having a sensor for an immersive virtual reality training environment however teaches rendering of at least some of the first object frames to produce a first portion of second object video frames and rendering remaining portion to produce second object video frames (Fig. 13A elements 302, 304 areas;Fig. 13B  Para 0036 overlapping portions of first and second virtual objects). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate generating the virtual lecture environment that include rendering the first object representation to produce first object video frames,selecting at least some of thefirst object video frames to produce a first portion of second object video frames, the first portion of the second object video frames isssociated with a first portion of the second object representation, andrendering a remaining portion of the second object representation to produce remainingsecond object video frames, as taught by Zboray, into the virtual lecture environment of Bazanov so that the inputting video frames could be more efficiently used to represent objects. 
 a second memory element that stores operational instructions that, when executed by the processing module, causes the processing module to: receive educator lecture inputs during a lecture recording timeframe, wherein the educator lecture inputs correspond to the virtual lecture environment ( Fig.4 Desk view and educator lecture inputs; Para 0177 user interface circuitry for managing user input; Para 0036  Platform receive compress remix of 
Claim 22. The computer readable memory of claim 21, wherein the educator lecture inputs comprise one or more of: object representation information; object relationship information; educator head movement information; educator hand movement information; educator eye movement information; educator body movement information; text information; speech information; and a media file file (Para 0031, 0091 weighed decisions can be used for argument measurement and objective decision making based on the statistics of hypothesis measurements including movement information as in Figure 4).Claim 23. The computer readable memory of claim 21, wherein the virtual lecture comprises one or more of: an educator object representation; a representation of the virtual lecture environment; viewpoint information within the virtual lecture environment; speech information; educator manipulation of object representations information; pointer information; highlighter information; and time synchronization information (Fig.4 for educator object representation like pointer, highlighter information’s etc.).Claim 24. The computer readable memory of claim 21, wherein the learner interaction .
Claims 7,10,17,20, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20140006326 A1  to Bazanov  in view of  US 20130189656 A1  Zboray et al.(Zboray) and further in view of US Patent Application Publication Number  US 20120251992 A1 to Huerta.

Claim 7. Bazanov in combination with Zboray teaches the method of claim 1, wherein the generating the learner assessment plan comprises: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe 
Huerta, in an analogous art of quality teaching systems reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score result identification versus level of comprehension information (¶0017 instructional assessment is conducted through an evaluation and scoring layer based on the conjectured instructional discourse and content event pattern identification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate assessment scoring results versus level of comprehension information identified, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be more comprehensive and completer.
Claim 10. Bazanov teaches method of claim 1, wherein the evaluating the learner assessment inputs comprises: extracting the learner assessment inputs from one or more of the 

Claim 17. The computing device of claim 11, wherein the processing module functions to generate the learner assessment plan by: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe is greater than or equal to a duration of the lecture recording timeframe; and applying the educator assessment inputs, the timing correlation information, and the educator lecture inputs to the virtual lecture environment to produce the learner assessment plan ( Para 01115 rapport management platform enables rapid learners (e.g., brilliant students) to evaluate all relevant information from one lecture by prediction of the lecture and switch to a second more interesting lecture; Para 0030, 0031 multi-dimensional learning material transformed in real-time into other forms of cognition in order to be better understood by the participants such that timing correlation assessment information are maintained corresponding to the lecture recording timeframe to produce a desired an educator lecture inputs). Bazanov does not explicitly teaches , assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results. 
Huerta, in an analogous art of quality teaching reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score 
Claim 20. The computing device of claim 11, wherein the processing module functions to evaluate the learner assessment inputs by: extracting the learner assessment inputs from one or more of the learner interaction information associated with the lecture playing timeframe and subsequent learner interaction information associated with an assessment timeframe; Para 0059 rapport management platform evaluates or assets the quality of the lecture through inputs and interactions)but not on interpreting the learner assessment inputs to produce a group of scorable responses. Huerta, however, teaches learner assessment inputs to produce a group of scorable responses, interpreting the learner assessment inputs to produce a group of scorable responses, wherein each scoreable response corresponds to a scoreable query of a plurality of scoreable queries of the learner assessment plan; determining a score for each scoreable query of the plurality of scoreable queries utilizing the group of scoreable responses and a scoring approach of the learner assessment plan to produce a plurality of scores  (Para 0070 Scores are computed for each of the educational strategies and mechanisms in 

Claim 27. Bazanov teaches the computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the third memory element to cause the processing module to generate the learner assessment plan by: obtaining educator assessment inputs, wherein the educator assessment inputs includes one or more of lecture objectives, assessment scoring results versus level of comprehension information, learner identity versus expected assessment scoring results, questions, answers to the questions, tasks, task performance evaluation criteria, and further educator lecture inputs; identifying timing aspects of the educator assessment inputs to produce timing correlation information, wherein the timing correlation information corresponds to a virtual lecture timeframe of the virtual lecture, and wherein a duration of the virtual lecture timeframe is 
Huerta, in an analogous art of quality teaching reasonably pertinent to the problem faced by inventor for reasonable expectation of success, teaches instructional assessment score result identification versus level of comprehension information (¶0017 instructional assessment is conducted through an evaluation and scoring layer based on the conjectured instructional discourse and content event pattern identification). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate assessment scoring results versus level of comprehension information identified, as taught by Huerta, into the virtual lecture environment of Bazanov so that the assessment could be more comprehensive and completer.
Claim 30. The computer readable memory of claim 21, wherein the processing module functions to execute the operational instructions stored by the sixth memory element to cause the processing module to evaluate the learner assessment inputs by: extracting the learner assessment inputs from one or more of the learner interaction information associated with the lecture playing timeframe and subsequent learner interaction information associated with an assessment timeframe; Para 0059 rapport management platform evaluates or assets the quality of the lecture through inputs and interactions)but not on interpreting the learner 


Response to Arguments/Remarks
Applicant's arguments/amendments filed on November 21, 2021 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Examiner found claims elements be sufficient to ‘transform’ the abstract idea into a patent-eligible application. It is observed that there exist some specific technological updates that meaningfully limit the claim. Though, the claims recite both a generic computer element—a processor—and a series of generic computer ‘components’ that merely restate  performing common functions—i.e., organizing, mapping, identifying, defining, detecting via sensors, and modifying of video frames. 
The object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations, wherein a first object representation of the group of object representations is associated with a first lecture objective of a set of lecture objectives, wherein a second object representation of the group of object representations is associated with a second lecture objective of the set of lecture objectives, wherein the generating the virtual lecture environment includes: rendering the first object representation to produce first object video frames, selecting at least some of the first object video frames to produce a first portion of second object video frames, wherein the first portion of the second object video frames is associated with a first portion of the second object representation, and rendering a remaining portion of the second object representation to produce remaining second object video frame. This interactive interface using a web server in augmented 
Applicant on page 23 indicates that the prior art combination is not teaching at least some of the object representations wherein the object relationships includes one or more of 3-D spatial relationships and rules of interaction between at least some of the object representations of the group of object representations, wherein a first object representation of the group of object representations is associated with a first lecture objective of a set of lecture objectives, wherein a second object representation of the group of object representations is associated with a second lecture objective of the set of lecture objectives, wherein the generating the virtual lecture environment includes: rendering the first object representation to produce first object video frames, selecting at least some of the first object video. The portion of the amendments necessitated an updated search and new grounds for rejection as provided above.  Therefore, Applicant’s arguments are moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
                                                                                                                                                                Any  inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/S.Z/               Examiner, Art Unit 3715                                                                                                                                                                                         	December 29, 2021





/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715